—Order of disposition, Family Court, Bronx County (Marjory Fields, J.), entered January 22, 1996, terminating respondent’s parental rights to the subject children upon findings of permanent neglect, unanimously modified, on the law and the facts, to vacate the termination of respondent’s parental rights and remand for further dispositional proceedings as to both children, and otherwise affirmed, without costs.
The findings of permanent neglect are supported by clear and convincing evidence of respondent’s failure to recognize and take responsibility for the problems that led to the children’s foster care placement and to complete the various programs to which she was referred (see, Matter of Umer K., 257 AD2d 195; Matter of S. Children, 210 AD2d 175, lv denied 85 NY2d 807; Matter of Wesley F., 190 AD2d 576). However, we disagree that termination of respondent’s parental rights is the appropriate disposition as to either child, and remand for further dispositional proceedings. With respect to the boy, as urged by the Law Guardian, termination would serve no useful purpose since he is now over 14 years old and must consent to adoption, to which he has expressed adamant opposition. With respect to the girl, in view of her special needs and her current placement in a nonadoptive foster home, a further hearing might well shed light on whether the recent limited progress respondent exhibited at disposition has continued, and whether she is presently able to meet her daughter’s substantial needs. Concur — Sullivan, J. P., Nardelli, Tom, Saxe and Friedman, JJ.